DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the set of claims filed on May 20, 2022. Claims 1-20 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: In line 2, it appears “the implant” should read “the interbody implant”. In line 5, it appears “am upper region” should read “an upper region”. In line 8, it appears “the bony elements” should read “the adjacent bony elements”. 
Claim 2 is objected to because of the following informalities: In line 2, it appears “the implant” should read “the interbody implant. In line 3, it appears “the adjacent cervical implants” should read “the adjacent cervical vertebrae”. 
Claim 4 is objected to because of the following informalities: In line 1, it appears “where” should read “wherein”. In line 2, it appears “employing of one of” should read “employing one of”. 
Claims 8, 13, and 14 are objected to because of the following informalities: In line 3, it appears “an inverted saddle” should read “the inverted saddle”. 
Claims 9-12 are objected to because of the following informalities: In line 1, it appears “the implant” should read “the interbody implant”. 
Claims 4, 16, 17, 19, and 20 are objected to because of the following informalities: In line 3 recite the limitation "where region is exposed". It appears it should read “where the region is exposed”. 
Claims 16, 17, 19, and 20 are objected to because of the following informalities: In line 1, it appears “where” should read “wherein”.
appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the superior bony element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the inferior bony element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "of the region" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to amend to --from a region--.
Claim 2 recites the limitation "the disc space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the superior cervical vertebrae" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, 15, and 16 of U.S. Patent No. 11,337,820. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-10, 15, and 16 of U.S. Patent No. 11,337,820 contain(s) every element of claims 1-3, 5-10, 13, and 14 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al. (US Patent Publication 2017/0252107), hereinafter “Turner”.
	Regarding claim 1, Turner discloses an interbody implant (46, Figure 16) capable of fixably stabilizing adjacent bony elements when placed therebetween [paragraph 0055 describe the implant is designed to fit between the vertebral endplates of the vertebra], the interbody implant including:
an upper face (see the diagram below) shaped to engage a lower region of a superior bony element of the adjacent bony elements when placed therebetween; and
a lower face (see the diagram below) shaped to engage an upper region of an inferior bony element of the adjacent bony elements when placed therebetween,
wherein the upper face and the lower face are shaped from a plurality of images taken from a region between the adjacent bony elements when the bony elements are placed in a first predetermined relationship to each other [paragraphs 0010-0016 and 0056].

    PNG
    media_image1.png
    604
    789
    media_image1.png
    Greyscale

Regarding claim 2, Turner discloses wherein the adjacent bony elements are adjacent cervical vertebrae and the interbody implant is shaped to be placed in the disc space between the adjacent cervical implants [paragraphs 0037 and 0055].
Regarding claim 3, Turner discloses wherein the first predetermined relationship is a neutral relationship where the adjacent cervical vertebrae are in non-elongated, non-rotated, and non-flexed position (i.e. since the digitized position may be any number of positions that correspond to any number of locations on the one more vertebral bodies (4), Fig.2 and [paragraphs 0037-0038]).
Regarding claim 4, Turner discloses wherein the plurality of images is formed from an imaging system employing of one of magnetic resolution imaging (MRI), ultrasound, optical camera (where the region is exposed), and computer tomography (CT) to form images [paragraph 0038].
Regarding claim 5, Turner discloses wherein the upper face has arms that are shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).
Regarding claim 6, Turner discloses wherein the lower face has arms that are shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).
Regarding claim 7, Turner discloses wherein the upper face has arms that are shaped to extend beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).
Regarding claim 8, Turner discloses wherein the lower face has arms that are shaped to extend beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (US Publication 20170252107) in view of Trieu (US Publication 2016027093).
Regarding claim 9, Turner discloses the interbody implant upper face is formed based on exact mappings [paragraphs 0037-0038 and 0054-0055] but fails to disclose wherein the upper face is fixably coupled to the lower face to form a non-movable relationship between the adjacent bony elements when placed therebetween.
However, Trieu discloses a spinal implant system created from preoperative imaging with an upper face (14), lower face (16) and interbody substrate (18). The interbody substrate is located between the implant’s upper and lower faces and fixes the members [paragraph 0076]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the implant of Turner with a component that fixably couples the upper and lower faces in view of Trieu so the implant does not separate during the procedure and fixes the implant assembly [paragraph 0076]. 
Regarding claim 10, the modified Turner’s interbody implant discloses wherein the implant upper face is formed based on exact mappings [paragraphs 0037-0038 and 0054-0055 of Turner] to be fixably coupled to the lower region of a superior cervical vertebrae to form a non-movable relationship between the adjacent cervical vertebrae when placed therebetween [paragraph 0076 of Trieu].
Regarding claim 11, the modified Turner’s interbody implant discloses wherein the implant lower face is formed based on exact mappings [paragraphs 0037-0038 and 0054-0055 of Turner] to be fixably coupled to the upper region of the inferior bony element to form a non-movable relationship between the adjacent bony elements when placed therebetween [paragraph 0076 of Trieu]. 
Regarding claim 12, the modified Turner’s interbody implant discloses wherein the implant lower face is formed based on exact mappings [paragraphs 0037-0038 and 0054-0055 of Turner] to be fixably coupled to upper region of the inferior cervical vertebrae to form a non-movable relationship between the adjacent cervical vertebrae when placed therebetween [paragraph 0076 of Trieu].
Regarding claim 13, the modified Turner’s interbody implant discloses wherein the upper face has arms that are shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant of Turner).
Regarding claim 14, the modified Turner’s interbody implant discloses wherein the lower face has arms that are shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween and has an inverted saddle shape (i.e. the arms are capable of being shaped to extend partially beyond the disc space between the adjacent cervical vertebrae when placed therebetween since the arms extend beyond the body lattice structure (47) and has an inverted saddle shape as best seen in Figure 16 there is a slight declining curvature towards the center of the implant of Turner).
Regarding claim 15, the modified Turner’s interbody implant discloses wherein the first predetermined relationship is a neutral relationship where the adjacent cervical vertebrae are in non-elongated, non-rotated, and non-flexed position (i.e. since the digitized position may be any number of positions that correspond to any number of locations on the one more vertebral bodies (4), Fig.2 and [paragraphs 0037-0038] of Turner).
Regarding claim 16, the modified Turner’s interbody implant discloses wherein the plurality of images is formed from an imaging system employing of one of magnetic resolution imaging (MRI), ultrasound, optical camera (where the region is exposed), and computer tomography (CT) to form images [paragraph 0038 of Turner].
Regarding claim 17, the modified Turner’s interbody implant discloses wherein the plurality of images is formed from an imaging system employing of one of magnetic resolution imaging (MRI), ultrasound, optical camera (where the region is exposed), and computer tomography (CT) to form images [paragraph 0038 of Turner].
Regarding claim 18, the modified Turner’s interbody implant discloses wherein the first predetermined relationship is a neutral relationship where the adjacent cervical vertebrae are in non-elongated, non-rotated, and non-flexed position (i.e. since the digitized position may be any number of positions that correspond to any number of locations on the one more vertebral bodies (4), Fig.2 and [paragraphs 0037-0038]).
Regarding claim 19, the modified Turner’s interbody implant discloses wherein the plurality of images is formed from an imaging system employing of one of magnetic resolution imaging (MRI), ultrasound, optical camera (where the region is exposed), and computer tomography (CT) to form images [paragraph 0038 of Turner].
Regarding claim 20, the modified Turner’s interbody implant discloses wherein the plurality of images is formed from an imaging system employing of one of magnetic resolution imaging (MRI), ultrasound, optical camera (where the region is exposed), and computer tomography (CT) to form images [paragraph 0038 of Turner].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963.  The examiner can normally be reached on Monday- Friday (8am- 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diana Jones/           Examiner, Art Unit 3775     

/KEVIN T TRUONG/           Supervisory Patent Examiner, Art Unit 3775